DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1), in view of Srinivasan et al. (hereinafter Srinivasan) (US 9830082 B1).
AI-Rawi was cited as a prior art in the last office action mailed on 07/11/2022. The teaching of AI-Rawi is incorporated by reference to the extent that is applicable to amended claims.
As to claim 1, AI-Rawi teaches all claimed limitations except the limitation of in response to determining that a current system configuration is not identical to a previous system configuration at a previous boot, grouping a plurality of processor cores into core aggregations. In other words, AI-Rawi does not teach grouping processor cores into core aggregations in response to detection a change of a system configuration.
Srinivasan teaches grouping processor cores into core aggregations in response to detection a change of a system configuration [col. 12, lines 46-57: “A system administrator may establish a setting for assigning cores 610 to one role or another, and the system administrator may change the setting over time. In some examples, the physical computing server 250 monitors its own CPU utilization and dynamically assigns cores 610 to group 620 or to group 630 based on monitored performance. Thus, for example, if some number of cores in group 620 is idle or underutilized while the cores in group 630 are operating near capacity, the physical computing server 250 may dynamically reallocate cores to move some cores 610 from group 620 to group 630.”]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of grouping processors in response to the detection of  the change of system configuration as suggested in Srinivasan into AI-Rawi to group the processor cores. One having ordinary skill in the art would have been motivated to make such modification to increase flexibility.
As to claims 2, 4 and 7, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1) in view of Srinivasan et al. (hereinafter Srinivasan) (US 9830082 B1), and further in view of O’Sulliva et al. (hereinafter O’Sulliva1 ) (US 20140282607 A1).
As to claims 5 and 6, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1) in view of Srinivasan et al. (hereinafter Srinivasan) (US 9830082 B1), and further in view of Morris2 (US 20200089883 A1).
As to claim 8, the rejection is respectfully maintained for the reasons as set forth in the last office action.
Claim(s) 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1), in view of Sunwoo et al. (hereinafter Sunwoo) (US 202203579 A1).
AI-Rawi  and Sunwoo were cited as a prior art in the last office action mailed on 07/11/2022. Their teachings are incorporated by reference to the extent that is applicable to amended claims.
By way of amendment, Applicant inserted the limitation “determining whether the workload is executing within the latency sensitivity of the thread and the maximum allowable C-state” into claim 14.
As to claim 14, AI-Rawi teaches determining whether the workload is executing within the latency sensitivity of the thread and the maximum allowable C-state [0021: “based on assigning the workload among one or more the cores 104, the circuitry 116 may generate workload assignment parameters 124…The parameters 124 may, for example, represent…time sensitivity of workload assigned to individual cores 102…a time required to complete the workload assigned to individual cores 104, a latency that workload my tolerate…”] [0022: “…to complete the assigned workload, a core 104 may prefer to operate at a specific frequency (or a specific frequency range). For example, the core 104a may request a frequency fra to complete the workload assigned to the core 104a…The actual operating frequency of the core 104a, however, maybe different from the requested frequency fra.”] [It means that the core checks whether the assigned workload can be completed within assigned latency based on parameter 124 and current operating frequency. If not, the core would request new frequency (i.e., fra) within allowable frequency limit to complete the workload execution.”].
As to claims 15, 17, 19 and 20, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1) in view of Sunwoo et al. (hereinafter Sunwoo) (US 202203579 A1), and further in view of O’Sulliva et al. (hereinafter O’Sulliva ) (US 20140282607 A1).
As to claim 18, the rejection is respectfully maintained for the reason as set forth in the last office action.

Allowable Subject Matter
Claims 9, 10, 12 and 13 are allowed.
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 14 have been fully considered but they are not persuasive. 
 In the remarks, applicant argues in substance that AI-Rawi in view of Sunwoo fails to teach determining whether the workload is executing within the latency sensitivity of the thread and the maximum allowable C-state.
The examiner respectfully traverses applicant’s argument with the reasons recited in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 O’Sulliva was cited as a prior art in the last office action mailed on 07/11/2022.
        2 Morris was cited as a prior art in the last office action mailed on 07/11/2022.